1    Luke Busby
     NV Bar# 10319
2    316 California Ave., #82
     Reno, NV 89509
3
     O: 775.453.0112
4    luke@lukeandrewbusbyltd.com
     Designated Resident Nevada Counsel for Plaintiff Kirstin Blaise Lobato
5
     Elizabeth Wang*                                David Owens*
6    LOEVY & LOEVY                                  LOEVY & LOEVY
     2060 Broadway, Ste. 460                        100 S. King St., #100-748
7    Boulder, CO 80302                              Seattle, WA 98104
     O: 720.328.5642                                O: 312.243.5900
8    elizabethw@loevy.com                           david@loevy.com
9    Megan Pierce*
10   LOEVY & LOEVY
     311 N. Aberdeen St., 3rd Fl.
11   Chicago, IL 60607
     O: 312.243.5900
12   megan@loevy.com
     *Admitted pro hac vice
13   Counsel for Plaintiff Kirstin Blaise Lobato
14                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
15

16   KIRSTIN BLAISE LOBATO,                    )
                                               ) Case No. 2:19-cv-01273-RFB-EJY
17         Plaintiff,                          )
     v.                                        ) Judge Richard F. Boulware, II
18                                             )
19   LAS VEGAS METROPOLITAN                    ) Magistrate Judge Elayna J. Youchah
     POLICE DEPARTMENT, NEVADA,                )
20   THOMAS THOWSEN, and JAMES                 )   STIPULATION AND ORDER TO
     LAROCHELLE,                               ) EXTEND DEADLINE TO RESPOND
21                                             )  TO DEFENDANTS’ MOTION FOR
           Defendants.                                 SUMMARY JUDGMENT
22
                                                               (First Request)
23
           Pursuant to Local Rule IA 6-1, the parties, by and through their counsel of
24
     record, hereby agree and stipulate that the time for Plaintiff to file her response to
25
     Defendants’ Motion for Summary Judgment (ECF No. 67), which was filed on June
26

27

                                                1
1    28, 2021, should be extended by three weeks—from July 19, 2021, until and

2    including August 9, 2021. The following grounds constitute good cause:

3             1.   On June 28, 2021, Defendants filed a 77-page motion for summary

4    judgment. ECF No. 67. Pursuant to Local Rule 7-2(b), Plaintiff’s response is due on

5    July 19, 2021.

6             2.   Plaintiff’s counsel have been occupied with time-sensitive matters in

7    other cases, including a Fifth Circuit brief, a Ninth Circuit brief, and an oral

8    argument related to a motion to dismiss. Plaintiff’s counsel also have previously

9    scheduled vacation that will occupy time needed to complete Plaintiff’s response

10   brief.

11            3.   This stipulation is not brought for any improper purpose, but rather to

12   ensure that both sides to this matter are permitted the benefit of appropriate

13   review of relevant evidence and the time to clearly and adequately lay out the

14   issues for the Court’s resolution.

15            4.   Plaintiff’s counsel have conferred with counsel for Defendants, and the

16   parties have agreed to this extension. Accordingly, Plaintiff and Defendants

17   stipulate that Plaintiff’s deadline to respond to Defendants’ Motion for Summary

18   Judgment should be extended until August 9, 2021. This stipulation is made in good

19   faith and not for the purpose of delay.

20

21                                             RESPECTFULLY SUBMITTED,

22

23                                             /s/ Elizabeth Wang
                                               One of Plaintiff’s Attorneys
24

25                                             /s/ Craig Anderson
                                               One of Defendants’ Attorneys
26

27

                                                 2
1    Luke Busby                                   Craig Anderson
     NV Bar # 10319                               Kathleen Wilde
2    316 California Ave., #82                     Marquis Aurbach Coffing
3    Reno, NV 89509                               1001 Park Run Drive
     O: 775.453.0112
     luke@lukeandrewbusbyltd.com                  Las Vegas, NV 89145
4                                                 T: (702) 942-2136
     Designated Resident Nevada Counsel for
5    Plaintiff Kirstin Blaise Lobato              canderson@maclaw.com
                                                  Counsel for Defendants
6
     Elizabeth Wang*                              David B. Owens*
7    Loevy & Loevy                                Loevy & Loevy
     2060 Broadway, Ste. 460                      100 S. King St., #100-748
8
     Boulder, CO 80302                            Seattle, WA 98104
9    T: (312) 243-5900                            T: (312) 243-5900
     F: (312) 243-5902                            F: (312) 243-5902
10   elizabethw@loevy.com                         david@loevy.com
     *Admitted pro hac vice                       *Admitted pro hac vice
11   Counsel for Plaintiff Kirstin Blaise         Counsel for Plaintiff Kirstin Blaise
12   Lobato                                       Lobato

13   Megan Pierce*
     Loevy & Loevy
14   311 North Aberdeen St., 3rd Floor
15   Chicago, IL 60607
     T: (312) 243-5900
16   F: (312) 243-5902
     megan@loevy.com
17
     *Admitted pro hac vice
18   Counsel for Plaintiff Kirstin Blaise
     Lobato
19

20

21

22

23

24

25

26

27

                                              3
1                                          ORDER
2          IT IS SO ORDERED that the above Stipulation is hereby GRANTED.
3    Plaintiff shall have until August 9, 2021, to file her response to Defendants’ Motion
4
     for Summary Judgment.
5
           DATED this ____
                      9th day of July 2021.
6
                                                   ____________________________________
7                                                  RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                               4
                                CERTIFICATE OF SERVICE
1
            I, Elizabeth Wang, an attorney, hereby certify that on July 9, 2021, I filed the
2    foregoing Stipulation and Proposed Order via CM/ECF, which was electronically
3    delivered to all counsel of record.

4                                            /s/ Elizabeth Wang
                                             One of Plaintiff’s Attorneys
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                5
